UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2073




ROLAND ONAWOLA, Dr.,

                Plaintiff - Appellant,

          v.


JOHNS   HOPKINS  UNIVERSITY;   JOHNS   HOPKINS
UNIVERSITY BOARD OF TRUSTEES; WILLIAM R.
BRODY, President; MICHAEL KLAGG, Dean; ALFRED
SOMER, Former Dean; JONATHAN SAMET, Dr.; KATHY
HELZLSOUER, Dr.; GEORGE COMSTOCK, Dr.; ROSA
CRUM, Dr.; TAHA TAHA, Dr.; LISA JACOBSON, Dr.;
FRANCES BURMAN, Dr.; GENEVIEVE MATANOSKI, Dr.;
JOHN DOES 1-5,

                Defendants - Appellees,

                                                        Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-cv-
00870)


Submitted:   March 28, 2008                  Decided:   May 5, 2008


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Roland Onawola, Appellant Pro Se. Philip Shams Roberts, Terri Lynn
Turner, JOHN HOPKINS UNIVERSITY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Roland   Onawola   appeals    the   district   court’s   order

dismissing this action on the basis of res judicata.            We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.         Onawola v.

Johns Hopkins Univ., No. 1:07-cv-00870 (D. Md. Sept. 24, 2007). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -